DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Saralino on January 26, 2022.  The application has been amended as follows: 
The title was changed to --Turbo-Molecular Pump Blade Design--.
In the abstract, line 1, “In the turbo molecular pump, at least” was changed to --A turbo molecular pump including multiple stages.  At least--.
In the abstract, the following was added at the end, after the last sentence,          --Xout, Xc and Xin being an inter-blade distance dived by a blade length, at an outer-diameter-side end portion, at an inner-diameter-side portion, and at an intermediate position of each blade, respectively.--.
In claim 1 lines 3-5, “stator blades alternately arranged in an order of the rotor blade and the stator blade from a pump suction port side, wherein” was changed to        --stator blades are alternately arranged, wherein--.
--.
Reasons for Allowance
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 2, 4, 5, 7 and 8, the prior art does not teach a turbo-molecular pump comprising all the limitations of claim 1, but more specifically wherein
for a ratio X = S/b between an inter-blade distance S as a circumferential interval between adjacent ones of the blades in the circumferential direction and a blade length b as a dimension of an inclined surface of each blade in a width direction, when a value of the ratio X at an outer- diameter-side end portion of each blade is Xout, a value of the ratio X at an inner-diameter-side end portion of each blade is Xin, and a value of the ratio X at an intermediate position between the outer-diameter-side end portion and the inner-diameter-side end portion is Xc, at least one of the multiple stages of the rotor blades and the multiple stages of the stator blades is configured to satisfy any one of a first condition of Xout < Xc and Xin < Xc, a second condition of α∙Xc ≥ Xin > Xc > Xout where α = 1.04, or a third condition of Xin < Xc < Xout ≤ β∙Xc where β = 1.04.
With regards to claims 3, 6 and 9, the prior art does not teach a turbo-molecular pump comprising all the limitations of claim 3, but more specifically wherein
for a ratio X = S/b between an inter-blade distance S as a circumferential interval between adjacent ones of the blades in the circumferential direction and a blade length b as a dimension of an inclined surface of each blade in a width direction, when a value 
The examiner does not agree with the determination of the Chinese patent office, which stated that these claimed relationships of the ratios of X=S/b at Xin, Xc and Xout would be mere optimization and as such obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinojima, Frank and Olhofer teach similar blade designs, but do not teach the claimed relationships of the ratios of X=S/b at Xin, Xc and Xout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746